ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that JOSEPH PATERNO, III, of KINNELON, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation),
And the Disciplinary Review Board having further concluded that respondent should be required to complete successfully within six months twelve hours of ethics courses offered by the Institute of Continuing Legal Education;
And good cause appearing;
It is ORDERED that JOSEPH PATERNO, III, is hereby reprimanded; and it is further
ORDERED that respondent shall complete successfully within six months after the filing date of this Order twelve hours of ethics *365courses offered by the Institute for Continuing Legal Education and shall submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.